NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ARTURO GARCIA HERNANDEZ, a.k.a.                  Nos. 09-71881
Arturo Hernandez Garcia; DARIO                        10-70183
GARCIA HERNANDEZ, a.k.a Dario
Hernandez Garcia,                                Agency Nos. A095-743-502
                                                             A095-743-504
               Petitioners,

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       In these consolidated petitions for review, Arturo Garcia Hernandez and

Dario Garcia Hernandez, natives and citizens of Mexico, petition pro se for review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the Board of Immigration Appeals’ (“BIA”) orders dismissing their motion to

remand, and denying their motions to reconsider and reopen. We review for abuse

of discretion the BIA’s denial of a motion to remand, reopen or reconsider.

Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th Cir. 2007); Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the petitions for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

remand on the ground that petitioners were bound by their attorney’s admissions of

alienage and removability at their hearing. See Torres-Chavez v. Holder, 567 F.3d
1096, 1102 (9th Cir. 2009) (because petitioner was not “deprived of due process by

the conduct of his lawyer, he is bound to his admissions of alienage and

removability before the [immigration judge]”). Regardless of whether

constitutional violations occurred during petitioners’ arrests, petitioners have not

provided grounds that would prevent the agency from relying on their voluntary

admissions at the subsequent removal hearing. See Rodriguez-Gonzalez v. INS,

640 F.2d 1139, 1140-41 (9th Cir. 1981) (“a constitutionally invalid arrest,”

standing alone, does not “taint the deportation proceeding itself”).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any material error of fact or law in




                                        2                                       09-71881
the BIA’s prior denial of their motion to remand that warranted reconsideration.

See 8 C.F.R. § 1003.2(b)(1).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because petitioners did not establish that the newly submitted evidence

“was not available and could not have been discovered or presented at the former

hearing.” 8 C.F.R. § 1003.2(c)(1); see also Guzman v. INS, 318 F.3d 911, 913 (9th

Cir. 2003) (per curiam).

      Petitioners’ period of voluntary departure has not been stayed by this court.

See 8 C.F.R. § 1240.26(e)(1), (i).

      PETITIONS FOR REVIEW DENIED.




                                       3                                       09-71881